DISSENTING OPINION
By GRIFFITH, PJ.
This is an appeal on questions of law from a judgment of the Court of Common Pleas and from an order overruling a motion for new trial, which order was made on January 12, 1959.
There is no dispute as to the facts in the case. No testimony was taken, and the only exhibit admitted was a copy of the Building Code of Unincorporated Areas of Mahoning County. This resolution was adopted by the Board of County Commissioners on June 23, 1958. It requires a license for heating contractors in the area (Section 1903-1 of the Code with the grandfather clause [3] exception).
The common pleas court held that §307.37 R. C., gives the Board of County Commissioners no power, express or implied, to provide for licensing heating contractors in the unincorporated area of the county. This section, which is the sole authority for the commissioners’ action, after excising all matters not applicable to the case in hand, provides:—
“The * * * commissioners, * * * may adopt, * * and enforce regulations, pertaining to the erection, * * * 0f * * * buildings * * *, within the unincorporated portion of any county. In no case shall such regulations go beyond the scope of regulating the safety, health, and sanitary conditions of such buildings. * *
Was there a lack of power on the part of the County Commissioners to enact this building code, and especially the part requiring licensing of heating contractors, or on the other hand did the General Assembly clothe the board with power to enact such regulations applicable, of course, to the unincorporated areas of the county? That is the only question involved in this case.
Plaintiff cited the case of Wetterer et al, v. Board of Health, 167 Oh St 127, decided December 18, 1957. That case is clearly distinguishable from the one at hand.
Sec. 307.37 R. C., which is the only enactment upon which the commissioners may act, uses the following meaningful words:—
“In no case shall such regulations go beyond the scope of regulating the safety, health, and sanitary conditions of such buildings.”
These words of limitation imply an authority to act within such *114boundaries. No such language is to be found in §§3707.01, 3709.21 or 3709.36 E. C., which sections are the basis of the Wetterer decision.
I think §307.37 R. C., authorizes the commissioners to adopt and enforce the resolution in question if not expressly certainly by implication. The permanent injunction heretofore granted by the trial court should be dissolved and the plaintiff’s petition dismissed.